[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Motion calling attention to error in Journal Entry and Opinion in this case is noted.
The prior Journal Entry and Opinion of this Court released on July 8, 1999 contained an error on page two in referring to plaintiff-appellant as an "architect." This error is corrected to delete said reference to architect.
It is HEREBY ORDERED that said Journal Entry and Opinion of July 8, 1999 be amended nunc pro tunc to correct the error set forth above. The Amended Journal Entry and Opinion, nunc pro tunc
is attached.
IT IS FURTHER ORDERED that, as so amended, said Journal Entry and Opinion of July 8, 1999 shall stand in full force and effect as to all its particulars.
ROCCO, J., and BLACKMON, J., CONCUR.
                             ____________________________ JAMES M. PORTER PRESIDING JUDGE